Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered. Claims 24, 25, 36, 37, 57, 63, 65, and 71 have been amended. Claims 24-32, 36, 37, and 57-72 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 3/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 24-28, 30, 36-37, 57-60, 65-68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (U.S. Patent Application Pub. No. US 20160299648 A1) in view of Cho (U.S. Patent Application Pub. No. US 20170336955 A1) in view of Thomas et al. (U.S. Patent Application Pub. No. US 20140033040 A1).

	Claim 24: Migos teaches a computer system, comprising: 
a display generation component (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]); 
one or more input devices (i.e. user interface input devices 1412; para. [0147]); 
one or more processors (i.e. processor; para. [0147]); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (i.e. software modules or instructions are executed by processor(s) 1402. The instructions may optionally be stored on a non-transitory storage device of storage subsystem 1406 either before or after execution by the processor(s) 1402; para. [0153]):  
displaying, via the display generation component, a media playback interface (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]); 
while the media playback interface is configured to control playback of a first media item, wherein the first media item includes audio content that includes speech (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control, according to an exemplary embodiment. Electronic device 100 includes display 102. The media file depicted in the illustrative example of FIG. 1 is an audiobook indicated by audiobook image 104 displayed by display 102; para. [0030]): 
displaying, via the display generation component, a selectable (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) playback bookmark indicator (i.e. Bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0042]) associated with a first playback time of the first media item (i.e. fig. 12, a bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0139]);
detecting, via the one or more input devices, a first user input corresponding to the selectable playback bookmark indicator (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]); and 
in response to detecting the first user input, outputting audio content of the first media item from a second playback time (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) that is before the first playback time (i.e. the user can resume listening to the media file at a point where the user was last listening to the media file or a position at which playback of a media file last occurred. On resumed playback, the media file may be pre-rolled. If the media file is pre-rolled, the media file can be played beginning from a position prior to the bookmark control point. For example, playback may begin from a point in time that is one to ten seconds prior, e.g., five seconds prior, to the position indicated by the bookmark control 124. Therefore, audio can be heard during playback and the media file will resume at, for example, a point where there is audio. In addition, the media file may be pre-rolled to resume at points in which a word starts and not in a middle of a word; para. [0140]).
Migos does not explicitly teach while displaying the bookmark indicator, detecting a second user input requesting to display a note user interface object; and in response to detecting the second user input, displaying, the note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Cho teaches while displaying the selectable playback bookmark indicator (i.e. FIG. 26, the determined event time point may be displayed as the EV indicator for indicating the event time point on the progressive bar; para. [0224-0227]), detecting a second user input requesting to display the note user interface object; and in response to detecting the second user input, displaying, via the display generation component, a note user interface object that includes user-entered text that corresponds to the first media item (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Migos to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Migos and Cho teach do not explicitly teach a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Thomas teaches the note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created (i.e. figs. 2-5, Tapping the "+" button creates a bookmark 303 and enables the user to start typing a note in note-taking window 306 using electronic keypad 304. A thumbnail 316 of the video image at the time the bookmark is created together with a video time stamp 318 associated with the video image may be displayed in note-taking window 306. FIG. 4 shows a screen shot after the user has typed the note "This is about expectations" using electronic keypad 304. This note is linked with thumbnail 316 and time stamp 318; para. [0028, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Cho to include the feature of Thomas. One would have been motivated to make this modification because it provides capability for note-taking while outputting content with improved user experience.

Claim 25: Migos, Cho, and Thomas teach the computer system of claim 24. Migos further teaches wherein the one or more programs further include instructions for: prior to displaying the selectable playback bookmark indicator and while outputting audio content of the first media item at a third playback time or while the media playback interface is configured to output audio content of the first media item at the third playback time:3 115309653Application No.: 16/994,438Docket No.: P49996US2/77770000568102detecting, via the one or more input devices (i.e. An input may be, for example, a contact received at a touch-sensitive surface such as a touchpad or touchscreen. In some exemplary embodiments, gesture input may be provided with a user's finger, a mouse, or other input device; para. [0028]), a third user input (i.e. a bookmark may be placed by a user; para. [0042]); and in response to detecting the third user input, creating a playback bookmark that corresponds to the selectable playback bookmark indicator (i.e. a bookmark may be placed by a user; para. [0042]); wherein the third playback time is different from the second playback time (i.e. When a user resumes listening to the media file, the media file can resume playback at a location of the bookmark control 124; para. [0042]).

Claim 26: Migos, Cho, and Thomas teach the computer system of claim 25. Migos further teaches wherein the third user input includes a flick gesture (i.e. Gestures may include, e.g., a linear swipe, a pan, a flick, a tap, a double tap, a tap and hold, a pinch and a stretch, and a swipe and hold; para. [0029]).

Claim 27: Migos, Cho, and Thomas teach the computer system of claim 24. Migos further teaches wherein the first user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).

Claim 28: Migos, Cho, and Thomas teach the computer system of claim 24. Migos further teaches wherein displaying the selectable playback bookmark indicator includes displaying text corresponding to the first playback time (i.e. when bookmark control 124 is operated, a snippet of text may be displayed at or near a position indicated by bookmark control 124; para. [0043]). 

Claim 30: Migos, Cho, and Thomas teach the computer system of claim 24. Migos further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]).
Migos does not explicitly teach wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface.
Cho further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface, and wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.

Claim 36: Migos teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors (i.e. software modules or instructions are executed by processor(s) 1402. The instructions may optionally be stored on a non-transitory storage device of storage subsystem 1406 either before or after execution by the processor(s) 1402; para. [0153]) of a computer system (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]) that is in communication with a display generation component and one or more input devices (i.e. user interface input devices 1412; para. [0147]), the one or more programs including instructions for:
displaying, via the display generation component, a media playback interface (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]); 
while the media playback interface is configured to control playback of a first media item, wherein the first media item includes audio content that includes speech (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control, according to an exemplary embodiment. Electronic device 100 includes display 102. The media file depicted in the illustrative example of FIG. 1 is an audiobook indicated by audiobook image 104 displayed by display 102; para. [0030]): 
displaying, via the display generation component, a selectable (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) playback bookmark indicator (i.e. Bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0042]) associated with a first playback time of the first media item (i.e. fig. 12, a bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0139]);
detecting, via the one or more input devices, a first user input corresponding to the selectable playback bookmark indicator (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]); and 
in response to detecting the first user input, outputting audio content of the first media item from a second playback time (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) that is before the first playback time (i.e. the user can resume listening to the media file at a point where the user was last listening to the media file or a position at which playback of a media file last occurred. On resumed playback, the media file may be pre-rolled. If the media file is pre-rolled, the media file can be played beginning from a position prior to the bookmark control point. For example, playback may begin from a point in time that is one to ten seconds prior, e.g., five seconds prior, to the position indicated by the bookmark control 124. Therefore, audio can be heard during playback and the media file will resume at, for example, a point where there is audio. In addition, the media file may be pre-rolled to resume at points in which a word starts and not in a middle of a word; para. [0140]).
Migos does not explicitly teach while displaying the bookmark indicator, detecting a second user input requesting to display a note user interface object; and in response to detecting the second user input, displaying, the note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Cho teaches while displaying the selectable playback bookmark indicator (i.e. FIG. 26, the determined event time point may be displayed as the EV indicator for indicating the event time point on the progressive bar; para. [0224-0227]), detecting a second user input requesting to display a note user interface object; and in response to detecting the second user input, displaying, via the display generation component, the note user interface object that includes user-entered text that corresponds to the first media item (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Migos to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Migos and Cho teach do not explicitly teach a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Thomas teaches the note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created (i.e. figs. 2-5, Tapping the "+" button creates a bookmark 303 and enables the user to start typing a note in note-taking window 306 using electronic keypad 304. A thumbnail 316 of the video image at the time the bookmark is created together with a video time stamp 318 associated with the video image may be displayed in note-taking window 306. FIG. 4 shows a screen shot after the user has typed the note "This is about expectations" using electronic keypad 304. This note is linked with thumbnail 316 and time stamp 318; para. [0028, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Cho to include the feature of Thomas. One would have been motivated to make this modification because it provides capability for note-taking while outputting content with improved user experience.

Claim 37: Migos teaches a method, comprising: 
at a computer system that is in communication with a display generation component (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]) and one or more input devices (i.e. user interface input devices 1412; para. [0147]):
displaying, via the display generation component, a media playback interface (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control; para. [0030]); 
while the media playback interface is configured to control playback of a first media item, wherein the first media item includes audio content that includes speech (i.e. FIG. 1 shows an illustrative electronic device displaying a graphical user interface for media playback control, according to an exemplary embodiment. Electronic device 100 includes display 102. The media file depicted in the illustrative example of FIG. 1 is an audiobook indicated by audiobook image 104 displayed by display 102; para. [0030]): 
displaying, via the display generation component, a selectable (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) playback bookmark indicator (i.e. Bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0042]) associated with a first playback time of the first media item (i.e. fig. 12, a bookmark control 124 may indicate a bookmarked position within a media file or a section of a media file (e.g., as indicated by scrubber line 120) to which playback has progressed and/or a position at which playback of a media file last occurred; para. [0139]);
detecting, via the one or more input devices, a first user input corresponding to the selectable playback bookmark indicator (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]); and 
in response to detecting the first user input, outputting audio content of the first media item from a second playback time (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]) that is before the first playback time (i.e. the user can resume listening to the media file at a point where the user was last listening to the media file or a position at which playback of a media file last occurred. On resumed playback, the media file may be pre-rolled. If the media file is pre-rolled, the media file can be played beginning from a position prior to the bookmark control point. For example, playback may begin from a point in time that is one to ten seconds prior, e.g., five seconds prior, to the position indicated by the bookmark control 124. Therefore, audio can be heard during playback and the media file will resume at, for example, a point where there is audio. In addition, the media file may be pre-rolled to resume at points in which a word starts and not in a middle of a word; para. [0140]).
Migos does not explicitly teach while displaying the bookmark indicator, detecting a second user input requesting to display a note user interface object; and in response to detecting the second user input, displaying, a note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Cho teaches while displaying the selectable playback bookmark indicator (i.e. FIG. 26, the determined event time point may be displayed as the EV indicator for indicating the event time point on the progressive bar; para. [0224-0227]), detecting a second user input requesting to display a note user interface object; and in response to detecting the second user input, displaying, via the display generation component, a note user interface object that includes user-entered text that corresponds to the first media item (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Migos to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Migos and Cho teach do not explicitly teach a time indicator corresponding to a time of day and/or a date at which the note user interface object was created.
However, Thomas teaches the note user interface object that includes user-entered text that corresponds to the first media item and includes a time indicator corresponding to a time of day and/or a date at which the note user interface object was created (i.e. figs. 2-5, Tapping the "+" button creates a bookmark 303 and enables the user to start typing a note in note-taking window 306 using electronic keypad 304. A thumbnail 316 of the video image at the time the bookmark is created together with a video time stamp 318 associated with the video image may be displayed in note-taking window 306. FIG. 4 shows a screen shot after the user has typed the note "This is about expectations" using electronic keypad 304. This note is linked with thumbnail 316 and time stamp 318; para. [0028, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Cho to include the feature of Thomas. One would have been motivated to make this modification because it provides capability for note-taking while outputting content with improved user experience.

Claim 57: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 36. Migos further teaches wherein the one or more programs further include instructions for: prior to displaying the selectable playback bookmark indicator and while outputting audio content of the first media item at a third playback time or while the media playback interface is configured to output audio content of the first media item at the third playback time:3 115309653Application No.: 16/994,438Docket No.: P49996US2/77770000568102detecting, via the one or more input devices (i.e. An input may be, for example, a contact received at a touch-sensitive surface such as a touchpad or touchscreen. In some exemplary embodiments, gesture input may be provided with a user's finger, a mouse, or other input device; para. [0028]), a third user input (i.e. a bookmark may be placed by a user; para. [0042]); and in response to detecting the third user input, creating a playback bookmark that corresponds to the selectable playback bookmark indicator (i.e. a bookmark may be placed by a user; para. [0042]); wherein the third playback time is different from the second playback time (i.e. When a user resumes listening to the media file, the media file can resume playback at a location of the bookmark control 124; para. [0042]).

Claim 58: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 57. Migos further teaches wherein the third user input includes a flick gesture (i.e. Gestures may include, e.g., a linear swipe, a pan, a flick, a tap, a double tap, a tap and hold, a pinch and a stretch, and a swipe and hold; para. [0029]).

Claim 59: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 57. Migos further teaches wherein the first user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).

Claim 60: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 36. Migos further teaches wherein displaying the selectable playback bookmark indicator includes displaying text corresponding to the first playback time (i.e. when bookmark control 124 is operated, a snippet of text may be displayed at or near a position indicated by bookmark control 124; para. [0043]). 

Claim 62: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 36. Migos further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]).
Migos does not explicitly teach wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface.
Cho further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface, and wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.

Claim 65: Migos, Cho, and Thomas teach the method of claim 37. Migos further teaches comprising: prior to displaying the selectable playback bookmark indicator and while outputting audio content of the first media item at a third playback time or while the media playback interface is configured to output audio content of the first media item at the third playback time:3 115309653Application No.: 16/994,438Docket No.: P49996US2/77770000568102detecting, via the one or more input devices (i.e. An input may be, for example, a contact received at a touch-sensitive surface such as a touchpad or touchscreen. In some exemplary embodiments, gesture input may be provided with a user's finger, a mouse, or other input device; para. [0028]), a third user input (i.e. a bookmark may be placed by a user; para. [0042]); and in response to detecting the third user input, creating a playback bookmark that corresponds to the selectable playback bookmark indicator (i.e. a bookmark may be placed by a user; para. [0042]); wherein the third playback time is different from the second playback time (i.e. When a user resumes listening to the media file, the media file can resume playback at a location of the bookmark control 124; para. [0042]).

Claim 66: Migos, Cho, and Thomas teach the method of claim 65. Migos further teaches wherein the third user input includes a flick gesture (i.e. Gestures may include, e.g., a linear swipe, a pan, a flick, a tap, a double tap, a tap and hold, a pinch and a stretch, and a swipe and hold; para. [0029]).

Claim 67: Migos, Cho, and Thomas teach the method of claim 37. Migos further teaches wherein the first user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).

Claim 68: Migos, Cho, and Thomas teach the method of claim 37. Migos further teaches wherein displaying the selectable playback bookmark indicator includes displaying text corresponding to the first playback time (i.e. when bookmark control 124 is operated, a snippet of text may be displayed at or near a position indicated by bookmark control 124; para. [0043]). 

Claim 70: Migos, Cho, and Thomas teach the method of claim 37. Migos further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface (i.e. fig. 1, a user may operate bookmark control 124 to begin playback from the position indicated by bookmark control 124; para. [0043]).
Migos does not explicitly teach wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface.
Cho further teaches wherein the selectable playback bookmark indicator is displayed in a first portion of the media playback interface, and wherein the note user interface object is 4displayed in a second portion of the media playback interface that is visibly distinct from the first portion of the media playback interface (i.e. FIG. 28, the display-type output unit 1200 of the electronic device 1000 may display a comment window (a CM window) in addition to the display window for reproducing the video data and the SC window for displaying a selected key scene. Here, the CM window may include a comment indicator (a CM indictor) that indicates a comment number and a comment input interface (a CM input interface) for receiving or displaying details of a comment; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.

7.	Claims 29, 61, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (U.S. Patent Application Pub. No. US 20160299648 A1) in view of Cho (U.S. Patent Application Pub. No. US 20170336955 A1) in view of Thomas et al. (U.S. Patent Application Pub. No. US 20140033040 A1) and further in view of Parundekar et al. (U.S. Patent Application Pub. No. US 20140201004 A1).

Claim 29: Migos, Cho, and Thomas teach the computer system of claim 24. Migos further teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).
	Migos does not explicitly teach in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator.
	Cho further teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones (i.e. a microphone for receiving a voice signal; para. [0084]) in connection with the computer system (i.e. FIG. 1 is a block diagram of the electronic device 1000; para. [0083]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. FIG. 28, When a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily identify the comment on the selected scene.
	However, Parundekar teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. issuing a voice command via a microphone 404; para. [0117]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. the memo data may include a voice memo input by the user using a voice recognition system (e.g., see 406 in FIG. 4A) of the mobile computing system 135, and the bookmark module 210 may receive and store the voice memo in association with the bookmark; para. [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Parundekar. One would have been motivated to make this modification because the user can easily identify the information of the bookmark.

Claim 61: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 36. Migos further teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).
	Migos does not explicitly teach in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator.
	Cho further teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones (i.e. a microphone for receiving a voice signal; para. [0084]) in connection with the computer system (i.e. FIG. 1 is a block diagram of the electronic device 1000; para. [0083]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. FIG. 28, When a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily identify the comment on the selected scene.
	However, Parundekar teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. issuing a voice command via a microphone 404; para. [0117]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. the memo data may include a voice memo input by the user using a voice recognition system (e.g., see 406 in FIG. 4A) of the mobile computing system 135, and the bookmark module 210 may receive and store the voice memo in association with the bookmark; para. [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Parundekar. One would have been motivated to make this modification because the user can easily identify the information of the bookmark.

Claim 69: Migos, Cho, and Thomas teach the method of claim 37. Migos further teaches comprising: detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. audio input devices such as voice recognition systems, microphones, and other types of input devices; para. [0151]).
	Migos does not explicitly teach in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator.
	Cho further teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones (i.e. a microphone for receiving a voice signal; para. [0084]) in connection with the computer system (i.e. FIG. 1 is a block diagram of the electronic device 1000; para. [0083]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. FIG. 28, When a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily identify the comment on the selected scene.
	However, Parundekar teaches detecting, via the one or more input devices, a fourth user input, wherein the fourth user input is a voice input detected by one or more microphones in connection with the computer system (i.e. issuing a voice command via a microphone 404; para. [0117]); and in response to detecting the fourth user input, creating a note corresponding to the selectable playback bookmark indicator (i.e. the memo data may include a voice memo input by the user using a voice recognition system (e.g., see 406 in FIG. 4A) of the mobile computing system 135, and the bookmark module 210 may receive and store the voice memo in association with the bookmark; para. [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Parundekar. One would have been motivated to make this modification because the user can easily identify the information of the bookmark.

8.	Claims 31, 63, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (U.S. Patent Application Pub. No. US 20160299648 A1) in view of Cho (U.S. Patent Application Pub. No. US 20170336955 A1) in view of Thomas et al. (U.S. Patent Application Pub. No. US 20140033040 A1) in view of Post et al. (U.S. Patent Application Pub. No. US 20200296317 A1).

Claim 31: Migos, Cho, and Thomas teach the computer system of claim 24. Migos does not explicitly teach via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback.
Cho further teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object (i.e. FIG. 28, when a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Post teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback time that corresponds to speech that is at the start of a first instance of a grammatical structure of a first type, wherein the grammatical structure of the first type includes a plurality of words (i.e. The adaptive scrubber may also include playback controls 1312. The playback controls 1312 may include a fast-forward, a rewind, and a play/pause icon. The playback controls may be arranged as described with respect to FIGS. 9A or 9C; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Post. One would have been motivated to make this modification because the user can easily control the audio playback.

Claim 63: Migos and Cho teach the non-transitory computer-readable storage medium of claim 36. Migos does not explicitly teach via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback.
Cho further teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object (i.e. FIG. 28, when a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Post teaches wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback time that corresponds to speech that is at the start of a first instance of a grammatical structure of a first type, wherein the grammatical structure of the first type includes a plurality of words (i.e. The adaptive scrubber may also include playback controls 1312. The playback controls 1312 may include a fast-forward, a rewind, and a play/pause icon. The playback controls may be arranged as described with respect to FIGS. 9A or 9C; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Post. One would have been motivated to make this modification because the user can easily control the audio playback.

Claim 71: Migos, Cho, and Thomas teach the method of claim 37. Migos does not explicitly teach via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback.
Cho further teaches detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object (i.e. FIG. 28, when a key scene is selected, a CM indicator corresponding thereto may be generated. For example, as shown in FIG. 28, when the key scene “scene #1” is generated for the event time “0:58.00,” the comment indictor “Comment #1” may be displayed in the CM window. Here, when text is received from a user through the CM input interface, the received text may be acquired as a comment corresponding to a corresponding EV time and key scene; para. [0235-0236]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos and Thomas to include the feature of Cho. One would have been motivated to make this modification because the user can easily comment on the selected scene.
Post teaches detecting, via the one or more input devices, a fifth user input corresponding to the note user interface object; in response to detecting the fifth user input, outputting audio content of the first media item from a fourth playback time that corresponds to speech that is at the start of a first instance of a grammatical structure of a first type, wherein the grammatical structure of the first type includes a plurality of words (i.e. The adaptive scrubber may also include playback controls 1312. The playback controls 1312 may include a fast-forward, a rewind, and a play/pause icon. The playback controls may be arranged as described with respect to FIGS. 9A or 9C; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Post. One would have been motivated to make this modification because the user can easily control the audio playback.

9.	Claims 32, 64, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (U.S. Patent Application Pub. No. US 20160299648 A1) in view of Cho (U.S. Patent Application Pub. No. US 20170336955 A1) in view of Thomas et al. (U.S. Patent Application Pub. No. US 20140033040 A1) in view of Ispahani (U.S. Patent Application Pub. No. US 20210064327 A1).

Claim 32: Migos, Cho, and Thomas teach the computer system of claim 24. Migos does not explicitly teach wherein the first media item does not include pre-generated text data corresponding to speech of the audio content.
However, Ispahani teaches wherein the first media item does not include pre-generated text data corresponding to speech of the audio content (i.e. FIG. 2 shows an application user interface 201 for marking and transcribing spoken word audio content; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Ispahani. One would have been motivated to make this modification because it allows the user to easily see and quickly seek to highlighted portions of the audio stream, as well as to preview the transcribed text of the highlighted portions.

Claim 64: Migos, Cho, and Thomas teach the non-transitory computer-readable storage medium of claim 36. Migos does not explicitly teach wherein the first media item does not include pre-generated text data corresponding to speech of the audio content.
However, Ispahani teaches wherein the first media item does not include pre-generated text data corresponding to speech of the audio content (i.e. FIG. 2 shows an application user interface 201 for marking and transcribing spoken word audio content; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Ispahani. One would have been motivated to make this modification because it allows the user to easily see and quickly seek to highlighted portions of the audio stream, as well as to preview the transcribed text of the highlighted portions.

Claim 72: Migos, Cho, and Thomas teach the method of claim 37. Migos does not explicitly teach wherein the first media item does not include pre-generated text data corresponding to speech of the audio content.
However, Ispahani teaches wherein the first media item does not include pre-generated text data corresponding to speech of the audio content (i.e. FIG. 2 shows an application user interface 201 for marking and transcribing spoken word audio content; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Migos, Cho, and Thomas to include the feature of Ispahani. One would have been motivated to make this modification because it allows the user to easily see and quickly seek to highlighted portions of the audio stream, as well as to preview the transcribed text of the highlighted portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Koo et al. (Pub. No. US 20130297308 A1), FIG. 8B, three audio files are displayed thereon. A first audio file is generated at 15:30, Jan. 12, 2012, and recorded for total 20 minutes 10 seconds, and the file name is "new product development meeting for mobile phones".
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173